ICJ_073_TransborderArmedActions_NIC_CRI_1987-07-21_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. COSTA RICA)

ORDONNANCE DU 21 JUILLET 1987

1987

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. COSTA RICA)

ORDER OF 21 JULY 1987
Mode officiel de citation :

Actions armées frontalières et transfrontaliéres
(Nicaragua c. Costa Rica), ordonnance du 21 juillet 1987,
C.LJ. Recueil 1987, p. 179.

Official citation :

Border and Transborder Armed Actions
(Nicaragua v. Costa Rica), Order of 21 July 1987,
LCJ. Reports 1987, p. 179.

 

N° de vente: 534
Sales number

 

 

 
179

INTERNATIONAL COURT OF JUSTICE
YEAR 1987

21 July 1987

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. COSTA RICA)

ORDER

The Vice-President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Articles 13
and 44 of the Rules of Court,

Having regard to the Application filed by the Republic of Nicaragua in
the Registry of the Court on 28 July 1986, instituting proceedings against
the Republic of Costa Rica,

Having regard to the Order made by the Court on 21 October 1986
fixing 21 July 1987 as time-limit for the filing of the Memorial of
Nicaragua and 21 April 1988 as time-limit for the filing of the Counter-
Memorial of Costa Rica,

Whereas by a telex message received in the Registry on 17 July 1987 the
Agent of Nicaragua requested that the time-limit for the filing of the
Memorial be extended, for the reasons therein stated;

Whereas the Agent of Costa Rica, having immediately been notified of
the request of Nicaragua, addressed a letter to the Registrar dated 21 July
1987 in which he expressed certain reservations as to the attitude of the
Government of Nicaragua, but indicated nevertheless that the Govern-
ment of Costa Rica did not oppose the extension of the time-limit
requested;

Extends to 10 August 1987 the time-limit for the filing of the Memorial
of the Republic of Nicaragua;

1987
21 July
General List
No. 73
ARMED ACTIONS (ORDER 21 VII 87) 180

Extends to 2 June 1988 the time-limit for the filing of the Counter-
Memorial of the Republic of Costa Rica;

And reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-first day of July, one thousand
nine hundred and eighty-seven, in three copies, of which one will be
placed in the archives of the Court, and the others transmitted to the
Government of the Republic of Nicaragua, and to the Government of the
Republic of Costa Rica, respectively.

(Signed) Kéba MBAYE,
Vice-President,

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
